DISMISS; Opinion filed December 6, 2012




                                                 In The
                                        nf :ppiati
                                        nitrt
                          iftt! Ditrirt nf ixzu at Ja11zti
                                          No. 05-12-00482-CV


                    TENNA R. ADAMS AND ALL OTHER OCCUPANTS OF
                 7318 ELDERBERRY LANE, l)ALLAS, TEXAS 75239, Appellants

                                                   V.
                                WELLS FARGO BANK, N.A., Appcllee


                         On Appeal from the County Court at Law No. 3
                                     Dallas County, Texas
                             Trial Court Cause No. CC-l1-08457-C


                                 MEMORANDUM OPINION
                                Before Justices Moseley. Francis, and Lang
                                        Opinion By Justice Francis

        Before the Court is appellee’s November 14, 2012 motion to dismiss the appeal. Appellee

contends the appeal should be dismissed for failure to prosecute. By letter dated October 15, 2012.

the Court informed appellants that their brief was past due. The Court instructed appellants to file

their brief with an extension motion within ten days and that failure to do so would result in

dismissal of their appeal. See TEx. R. App. P. 38.8(a)(1). As of today’s date, appellants have not

filed a brief.

        Accordingly, we grant appellee’s motion and dismiss the appeal.          See TEx. R. App. P.

38.8(a)(l) & 42.3(b) &   (C).                              I

                                                                       /     j   -




                                                        JUST1CI’
I 20482F.P05
                                (nairt uf 41t1ra1!
                        FiftI! itrirt t.if 1ixa at Jalla&

                                        JUDGMENT
TENNA R. ADAMS ANI) ALL OTHER                        Appeal from the County Court at Law No. 3
OCCUPANTS OF 7318 ELDERBERRY                         of Dallas County, Texas. (TrCt.No. CC-Il-
LANE, DALLAS, TEXAS 75249, Appellants                08457-C).
                                                     Opinion delivered by Justice Francis. Justices
No. 05-l2-00482-CV            V.                     Moseley and Lang, participating.

WELLS FARGo BANK, N.A., Appellee

       Based on the Court’s opinion of this date. the appeal is DISMISSED.

       It is ORI)EREI) that appellee. Wells Fargo Bank, N.A., recover its costs of the appeal from
appellants, Tenna R. Adams and All Other Occupants of 7318 Elderberry Lane, Dallas, Texas 75249.


Judgment entered December 6. 2012.

                                                    •\ I i i
                                                      it ]JL       ‘L’’
                                                    MOLLY FR NCIS
                                                    JUSTICE